Henry Silverman, J.
This attempted method of locating missing judgment debtors is not approved. If generally followed, as might soon come to be the case if such procedures were to be tolerated, the burden not only upon the moving party and others similarly situated but also upon courts entertaining these proceedings supplementary to judgment would be too great to justify the results accomplished. It is the court’s responsibility to balance the conveniences of all parties. On balance, these subpoenas should be vacated. The attorney who issued these subpoenas, representing a considerable number of judgment creditors, simply scattered his fire, in the hope of somewhere hitting some target. Unable to locate various judgment debtors, in each such case he has served witness subpoenas upon the Consolidated Edison Company which would require the latter to locate these judgment debtors for him by examining records in the various counties serviced by that public utility. It is easy to see that this practice could be extended to department stores and many other concerns. Thus abused, the remedial provisions of article 45 of the Civil Practice Act might require revision.
The motion is granted and all witness subpoenas referred to in the moving papers, directed to Consolidated Edison Company of New York, Inc., those issued within two years from the entry of judgment as well as those thereafter issued, are hereby vacated.